Case 7:20-cv-00041-O Document 1-1 Filed 04/09/20 Page1of3 PagelD 6

YAZGK * INMATE EDUCATION DATA * 02-05-2020
PAGE 001 * TRANSCRIPT ® 15915729
REGISTER NO: 43516-279 NAME..: SMITH FUNC: PRT
FORMAT. ....: TRANSCRIPT RSP OF: YAZ-YAZOO CITY FCI

EDUCATION INFORMATION
START DATE/TIME

STOP DATE/TIME

FACL ASSIGNMENT DESCRIPTION

YAZ ESL HAS ENGLISH PROFICIENT 12-08-2009 1326 CURRENT
YAZ GED EP ENROLL GED PROMOTE W/CAUSE 07-18-2019 1849 CURRENT
YAZ GED SAT GED PROGRESS SATISFACTORY 05-28-2014 0001 CURRENT
SR Rie Sie RE ERT ere mre ee Tea EDUCATION COURSES) -------------------22----+---
SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
YAZ GETNG IT RIGHT,CONTRB TO COMM 01-29-2020 CURRENT
YAZ PRE-GED 3E,M-F,1400-1330 07-18-2019 CURRENT
POM CMPTR LAB P/GED3 12-1:30 M-F 10-01-2018 04-24-2019 P W I 629
POM RPP3 CREDIT CLASS 02-14-2019 03-28-2019 P C P 12
POM LIVING SOBER 07-11-2018 01-28-2019 BP Cc FP 19
POM PRE-GED1 7:30-9:30 M-F 09-07-2017 10-01-2018 Cc W I 0
POM CUSTODIAL MAINTENANCE CLASS 10-05-2017 03-11-2018 P C P 103
POM RPP3 INVESTING/INSUR 10-24-2016 04-24-2017 P C P 12
POM PRE-GED3A 12:00-1:30 M-F 07-26-2017 09-07-2017 c Ww iit 0
POM RPP6 LIFE SKILLS 05-08-2017 06-12-2017 P C P 9
POL PM PGED 2 C 08-22-2013 06-24-2015 P W I 376
POL PER GRWTH 7 HABITS RPP6 TUES 12-16-2014 02-17-2015 P C P 25
POL ACE LGL RESCH CLASS 07-21-2014 10-20-2014 P C P 8
POL HISTORY 20TH CEN. 07-13-2014 10-20-2014 P C P 11
POL BASIC MATH 6:30-8:30PM 07-21-2014 10-20-2014 P C P 28
POL POSITIVE THINKING 12-30-2013 04-13-2014 P ¢C PB 12
LEE CODE GED 930-1130 M-F (KC) 10-19-2011 06-26-2012 Cc W V 0
LEE RPP5 RPP ORIENTATION 10-04-2011 10-04-2011 P C P 1
LEE RPP1 AIDS AWARENESS 10-04-2011 10-04-2011 P C P 1
CLP GED 1230-1530 RS MON/WED/FRI 10-05-2010 06-23-2011 Cc WwW it 0
CLP RPP HEALTH/NUTRITION #1 10-20-2010 10-20-2010 P C P 1
PES ESI mm eto mi HIGH TEST SCORES) --------<--<<<-222--+---+-------
TEST SUBTEST SCORE TEST DATE TEST FACL FORM STATE
GED PRAC AVERAGE 406.0 02-08-2011 CLP FAIL

LIT/ARTS 410.0 12-27-2013 POL PD LA

MATH 390.0 02-08-2011 CLP PD

SCIENCE 430.0 08-27-2012 LEE PF VA

Soc STUDY 420.0 12-27-2013 POL PD LA

WRITING 440.0 12-27-2013 POL PD LA
TABE D BATTERY 4.9 10-07-2013 POL 10

LANG MECH 4.6 10-07-2013 POL 10

LANGUAGE 3.0 10-07-2013 POL 10

MATH APPL 5.8 10-07-2013 POL 10

MATH COMP 6.6/1. 10-07-2013 POL 10

READING 5.3 10-07-2013 POL 10

SPELLING 8.07 10-07-2013 POL 10

TOTAL MATH 6.0 10-07-2013 POL 10

VOCABULARY 4: cd, 10-07-2013 POL 10

Goo002

MORE PAGES TO FOLLOW
Case 7:20-cv-00041-O0 Document 1-1 Filed 04/09/20 Page 2of3 PagelD 7

INMATE EDUCATION DATA
TRANSCRIPT

YAZGK
PAGE 002 OF

REGISTER NO:

*
002 *

43516-279
TRANSCRIPT

NAME..:

SMITH

*
*

RSP OF: YAZ-YAZOO CITY FCI

GO000

SUBTEST
BATTERY
LANG MECH
LANGUAGE
MATH APPL
MATH COMP
READING
SPELLING
TOTAL MATH
VOCABULARY

OWOWF NODC A

HIGH TEST SCORES
SCORE

OrFocWMNNODCO

TEST DATE
06-13-2018
06-13-2018
06-13-2018
06-13-2018
06-13-2018
06-13-2018
06-13-2018
06-13-2018
06-13-2018

TRANSACTION SUCCESSFULLY COMPLETED

TEST FACL
POM
POM
POM
POM
POM
POM
POM
POM
POM

02-05-2020
15:15:29

wwowowvowwowww
Case 7:20-cv-00041-O0 Document 1-1 Filed 04/09/20 (Page 30f3 PagelD8

 

Individualized Reentry Plan - Program Review (Inmate Copy)

 

SEQUENCE: 01513923

 

 

 

 

 

 

 

Dept. of Justice / Federal Bureau of Prisons Team Date: 05-09-2019
Plan is for inmate: SMITH, LARRY DONNELL 43516-279
Assignment Description Start
DAP QUAL RESIDENT DRUG TRMT QUALIFIED 02-13-2019
ED COMP DRUG EDUCATION COMPLETE 12-15-2011
INELIGIBLE 18 USC 3621 RELEASE INELIGIBLE 10-12-2018
NR COMP NRES DRUG TMT/COMPLETE 01-28-2019
NR FAIL NRES DRUG TMT/FAIL 06-18-2015
NR INCMP NRES DRUG TMT/INCOMPLETE 11-21-2016
FRP Details
|Most Recent Payment Plan
FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 09-15-2014
Inmate Decision: AGREED $50.00 Frequency: QUARTERLY
Payments past 6 months: $0.00 Obligation Balance: $0.00
Financial Obligations.
[No. Type Amount Balance Payable Status
1 ASSMT $300.00 $0.00 IMMEDIATE COMPLETEDZ
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS *
Payment Details:
Trust Fund Deposits - Past 6 months: $0.00 Payments commensurate ? N/A
New Payment Plan: ** No data **

 

Progress since last review
| Inmate Smith arrived at this facility on 04-24-2019.

 

Next Program Review Goals.

| The Unit Team recommends completing Believe and Achieve by November 2019.

 

Long Term Goals.

| The Unit Team recommends completing the GED program prior to release.

 

RRC/HC Placement.
Comments

“* No notes entered **

 

Sentry Data as of 05-04-2019 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 3

 
